Citation Nr: 1008782	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-28 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include PTSD.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to August 
1977 and from October 1978 to June 1980.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 RO rating 
decision.  

In October 2008, the Board remanded the matter to the RO for 
additional evidentiary development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
condition until many years after service.  

3.  The Veteran currently is not shown to have a diagnosis of 
PTSD that has been linked to a verified or potentially 
verifiable stressor that happened during his active service.  

4.  The currently demonstrated schizoaffective disorder is 
not shown to be due to any event or incident of the Veteran's 
active service.  

5.  The Veteran's alcohol and drug abuse is not shown to be 
due to or a manifestation of an innocently acquired 
psychiatric disorder.  




CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric 
disability to include PTSD or a schizoaffective disorder, due 
to disease or injury that was incurred in or aggravated by 
his active service; nor may a psychosis be presumed to have 
been incurred therein; the primary substance abuse is the 
product of the Veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in August 
2003 advising him that to establish entitlement to service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on active service, 
and a relationship between the claimed disabilities and 
active service.  The RO also advised the Veteran that 
specific details of his claimed in-service stressful 
incidents was needed; the RO enclosed a PTSD questionnaire.  

The August 2003 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.

In May 2008, the RO sent the Veteran a letter advising him of 
the five Dingess elements, to specifically include that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

In light of these notice letters, the Board finds that the 
Veteran has received notice of the elements required to 
support his claim of service connection, and notice of what 
evidence, if any, will be obtained by the Veteran, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the claim was 
fully developed and then readjudicated in a December 2009 
Supplemental Statement of the Case (SSOC), which was issued 
after all required notice was provided.

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's entire service treatment record (STR) is not on 
file, except for his dental records.  In such situations, 
VA's duty to assist is heightened and includes an obligation 
to search for other forms of records that support a veteran's 
case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

Here, the record shows that the RO has made diligent and 
extensive efforts to obtain the Veteran's missing service 
records.  In connection with an earlier (unrelated) claim, 
the RO sent the Veteran a letter in June 1981 informing him 
that there was a delay in obtaining his service records, and 
if he had copies of the records, he should send them to the 
RO.  

Following their initial request, the RO made a second request 
for the Veteran's STR in February 2000.  An August 2003 
response shows that the National Personnel Records Center 
(NPRC) was unable to locate the Veteran's service records 
despite an extensive and thorough search.  

Accordingly, it was concluded, the records either do not 
exist or NPRC did not have them, and any further search would 
be futile.  In a December 2003 notice letter, the RO again 
informed the Veteran that his STR could not be located.  The 
letter asked the Veteran to forward to the RO any service 
records in his possession, or to inform the RO if he knew of 
their whereabouts.  

In another attempt to obtain the records, the RO sent a 
request to the State of Ohio, Adjutant Generals Office.  They 
responded that the Veteran was never a member of the Ohio 
National Guard, and that a request should be sent to the 
NPRC.  

Because the Veteran's STR remains unavailable despite the 
RO's extensive and diligent efforts to obtain them, the Board 
finds that no further action is required in an attempt to 
obtain them.  Rather, remand would be futile and would result 
only in an unnecessary delay with no benefit accruing for the 
Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With the exception of the missing STR, the claims file 
contains records from those VA and non-VA medical providers 
that the Veteran identified as having relevant records, 
including the Social Security Administration (SSA).  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010) (clarifying that VA's duty to assist applies 
only to records relevant to a Veteran's present claim).

The Veteran has not been afforded a VA examination in 
connection with his present claim.  

However, a VA examination is only required where the record 
includes (1) competent evidence of a current disability or 
continuous symptoms since service; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service; and (4) lack of 
sufficient competent evidence upon which the Board can decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

In this case, a VA examination is not warranted because the 
record does not contain credible evidence of an in-service 
stressor or any indication that the Veteran has a current 
psychiatric disability, or recurrent symptoms, that may be 
due to his active service.  On this record, the Board finds 
no reason to remand for further examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal, but he has not requested such a 
hearing.  In fact, in his February 2007 Substantive Appeal, 
he wrote that he was currently in jail and unable to assist 
in the appeal.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the October 2008 remand directives.  A remand by the 
Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Nonetheless, it is only  substantial compliance, rather than 
strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (finding substantial compliance where an opinion was 
provided by a neurologist as opposed to an internal medicine 
specialist requested by the Board); Dyment v. West, 13 Vet. 
App. 141 (1999).  VA's duty to assist is met; thus, it is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Here, the Board directed the AMC/RO to obtain all documents 
pertaining to the Veteran's receipt of SSA disability 
benefits.  These records were obtained and associated with 
the claims file in November 2008.  

As all directed action has been accomplished, further remand 
is not necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries, 22 Vet. App. at 104-05.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran asserts that he is suffering from PTSD due to a 
stressor that happened during his active service.  In 
February 2006, the Veteran described his claim as involving 
PTSD, depression and alcohol/substance abuse.  In his 
Substantive Appeal, the Veteran mentioned the same disorders, 
plus noted that he has been diagnosed with schizoaffective 
disorder.  

The scope of a claim should be construed based on the 
reasonable expectations of a non-expert, self-represented 
claimant, and the evidence developed during the claims 
process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all 
the information he submits or VA obtains in support of the 
claim.  Therefore, if a Veteran claims service connection for 
a specific disorder, any disorder reasonably encompassed by 
the Veteran's claim must be considered.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). 

In light of these considerations, and consistent with the 
Veteran's assertions, the Board finds that the Veteran's 
present claim is not limited to a claim of service connection 
for PTSD alone, but also encompasses that of service 
connection for a psychiatric disorder(s) other than PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

There is also a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where service records are presumed destroyed while in custody 
of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The case law does not lower the legal standard for proving a 
case of service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to a veteran.  Russo v. Brown, 
9 Vet. App. 46 (1996).  

In making its determination, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Where service treatment records (STR) were destroyed, the 
Veteran is competent to report about factual matters about 
which he had firsthand knowledge, including experiencing pain 
during service, reporting to sick call, and undergoing 
treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  


A.  Service Connection for PTSD

Service connection for PTSD, in particular, "requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred."  38 C.F.R. § 3.304(f).  

In the present case, the Veteran has been diagnosed with 
PTSD.  Service connection must be denied, however, because 
the competent and credible evidence does not establish that 
any diagnosis of PTSD is linked to a verified stressor in 
service.  

The Veteran was discharged from active service in August 1977 
and again in June 1980.  

Following his final discharge, the Veteran is shown to have 
undergone extensive treatment for substance abuse.  The VA 
treatment records reflect substance abuse treatment in March 
1997, in February 1999, and from May to December 1999, and 
after he was admitted for domiciliary (DOM) treatment in 
April 2003.  He was also admitted for a short while in 
January 2004 after expressing suicidal ideation.  

As such, the Veteran has undergone numerous and frequent 
psychiatric evaluations, and a diagnosis of PTSD has been 
made.  The Board notes, however, that the Veteran did not 
mention or describe an in-service stressor at any point 
during his frequent psychiatric treatment.  In fact, he only 
once, in March 2004, made reference to his active service.  

In April 2003, the Veteran underwent a DOM social work 
assessment in which he complained of physical and 
psychological abuse as a child with some related unresolved 
issues.  It was recommended that he undergo follow-up for 
depression and rule out PTSD.  

Similarly, during a May 2003 VA substance abuse evaluation, 
the Veteran  reported having childhood abuse and other 
childhood trauma, plus being "pistol whipped" by dope 
dealers as an adult.  He also reported having an Article 15 
in service related to his addiction problems.  He complained 
during another May 2003 evaluation that he felt terrible due 
to having issues from when he was abused as a child.  

Accordingly, in May 2003, the Veteran underwent a VA non-
combat PTSD evaluation.  He reported having stressors related 
to his childhood and as an "older person on the streets," 
and in prison.  A PTSD Checklist - Civilian Version (PCL-C) 
was administered, and the initial diagnostic impression was 
that of PTSD, non-combat type.  He was recommended for non-
combat PTSD group therapy, which he attended intermittently 
until December 2003, when his participation was cancelled due 
to non-attendance.  

A June 2003, VA therapy note indicates that the Veteran 
complained of ongoing symptoms for the prior year, but 
reported that the non-combat PTSD support group was helpful 
with regard to his childhood abuse issues.  

The Veteran also underwent a psychiatric evaluation in 
September 2003 in connection with a claim for SSA disability 
benefits.  He reported having undergone counseling for PTSD 
during the past 2 months and described drinking alcohol since 
age 13 and using cocaine from 1991 to 2003.  He had a history 
of incarceration and reported past traumatizing experiences 
during his childhood.  For instance, he had seen people 
killed and thought about this all the time.  It caused 
frequent nightmares and flashbacks.  

The psychologist diagnosed alcohol and cocaine dependence; 
PTSD; and schizoaffective disorder, with significant symptoms 
of posttraumatic stress, auditory and visual hallucinations, 
paranoia, and depression, plus a history of substance 
dependence.  

VA outpatient and inpatient psychiatric treatment notes 
subsequently show no diagnosis of PTSD.  The Veteran was 
referred to (and intermittently attended PTSD group therapy 
sessions), but the clinical diagnosis was schizoaffective 
disorder.  

For instance, a March 2004 VA psychiatry note shows that the 
Veteran reported having symptoms such as hallucinations and 
complained that his past abuse and things he saw in service 
had contributed to his mental illness.  The assessment was 
that of schizoaffective disorder.  

An October 2005 VA psychiatry progress note reports the 
Veteran's complaints of having his pay garnished for child 
support.  As such, he had little money to live on, including 
to pay utility bills.  He endorsed depression and passive 
suicidal ideation, but denied hallucination and recent 
substance abuse.  

The impression was that of schizoaffective disorder with no 
recent episodes of psychosis, though his ideas of reference 
persisted in relation to traumatic experiences of living on 
the streets.  The plan was to continue the Veteran's 
medication and PTSD group therapy, plus crisis intervention 
therapy for financial stressors.  

More recently, in March 2006, a VA psychiatry note indicates 
that the Veteran was experiencing PTSD symptoms from his time 
on the streets.  The diagnosis was that of schizoaffective 
disorder.  

In summary, the medical evidence shows that the Veteran has 
been competently diagnosed with PTSD, but the diagnosis has 
not been linked to a verified or potentially verifiable in-
service stressor.  Although he once described "things he saw 
in service" in March 2004, the diagnosis was that of 
schizoaffective disorder.  Otherwise, the diagnosis of PTSD 
is linked to stressors related to his childhood and post-
service experiences.  

Accordingly, the Veteran has not satisfied the second element 
of a service connection claim: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

Service connection must also be denied, because the Veteran 
has not described a verified stressor during service.  

In various statements, the Veteran described hearing an 
explosion and then witnessing the aftermath of an accident on 
the grenade range during his basic training in April or May 
1977.  

In a statement received by VA in August 2003, the Veteran 
explained that he was 10 yards away from another soldier on 
the range.  He heard an explosion, and then saw the soldier 
screaming and holding up a bloody hand that had missing 
fingers.  The Veteran had to go next, and he was fearful ever 
since then.  In his NOD, he wrote that the soldier 
"possibly" lost some fingers.  
The Veteran has not asserted, and the evidence does not show, 
that he served in combat.  Accordingly, the Board finds that 
his claimed stressors cannot be related to combat with the 
enemy.  
 
When a claimed stressor is not related to combat, a veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the 
Board may not accept a veteran's uncorroborated account of 
his in-service stressor as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  See 
Moreau, Dizoglio, West (Carlton), Zarycki, above.  

Similarly, a medical professional's opinion based on a post-
service examination of a veteran is not competent evidence 
that an in-service stressor occurred.  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).  

The present Veteran's service records, except for his dental 
treatment records, are currently unavailable.  

Where service medical records were destroyed, a veteran is 
competent to report about factual matters about which he had 
firsthand knowledge, including experiencing pain during 
service, reporting to sick call, and undergoing treatment.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Accordingly, the Veteran's assertions are competent.  The 
Board finds, however, that his assertions are not credible.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ( BVA has 
a duty to assess the credibility and weight of the evidence).  

In evaluating credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Here, several factors reduce the reliability of the Veteran's 
assertions.  First, the Board points out that the Veteran has 
been diagnosed with schizoaffective disorder, which is a 
psychotic disorder.  See, e.g., Dorland's Illustrated Medical 
Dictionary, 1701 (31st ed. 2007).  He also has a long history 
of alcohol and substance dependence, including cocaine use.  

Additionally, it has been noted that the Veteran tends to 
exhibit symptoms in connection with his seeking disability 
benefits.  For instance, a February 2004 VA psychiatry note 
reports that the Veteran's present symptomatology involved 
secondary considerations having to do with acquiring 
compensation.  (The Veteran had asked the psychiatrist to 
complete an SSA disability form.)  

On follow-up in March 2004, the Veteran wanted to obtain his 
records to submit with a SSA claim, but the psychiatrist told 
him that she did not have long-standing knowledge of him, so 
could not complete the form.  This was noted to upset the 
Veteran.  

Similarly, on follow-up later in March 2004, the Veteran 
became angry when he learned that his disability papers had 
not been completed.  He raised his voice and discontinued the 
appointment, asking to be rescheduled.  

Similarly, the Veteran's credibility is reduced in light of 
the record, which shows that he has not described his claimed 
specific in-service stressor anywhere except in statements 
submitted in connection with his present claim.  In fact, a 
June 1999 VA social work note shows that described his 
service experience as follows:  "[he] loved it."  

For these reasons, the Board finds that the Veteran's 
assertions regarding his claimed stressor lack any indicia of 
reliability and are not credible.  

In an attempt to verify the Veteran's claimed stressor, the 
RO submitted a request to the United States Armed Services 
Center for Research of Unit Records (USASCRUR, currently the 
United States Joint Services Records Research Center (JSRRC).  

In an October 1994 reply, USASCRUR explained that they 
reviewed U.S. Army Safety Center and casualty files for the 
period from February 1 to May 31, 1977.  No records could be 
found relating to the incident described by the Veteran.  

Under these circumstances, the Board must conclude that there 
is no verified or potentially verifiable stressor to support 
the claim of service connection for PTSD.  The evidence 
includes no credible or objective evidence corroborating the 
Veteran's accounts, and the record does not present any basis 
for VA further developing the record in this regard.  

In summary, the weight of the competent and credible evidence 
is against the Veteran's claim.  He is not shown to have a 
diagnosis of PTSD linked to a verified stressor in service.  
Accordingly, the claim of service connection for PTSD must be 
denied.  


B.  Service Connection for an Innocently Acquired Psychiatric 
Disorder 
Other Than PTSD

The Board also finds that the weight of the evidence is 
against the Veteran's claim of service connection for a 
psychiatric disorder other than PTSD.  

The record contains voluminous post-service treatment records 
beginning in 1997 showing that the Veteran had complained of 
nervousness and depression.  He has been diagnosed with 
depression and, most recently, schizoaffective disorder.  

The record contains no opinion by a medical opinion 
indicating that either disorder may be related to his active 
service.  

In fact, the treatment records show that the Veteran himself 
has not always attributed his symptomatology to his active 
service.  

For instance, in April 1999, the Veteran reported having a 
two-year history of depression. In June 1999, he complained 
of a history of depression with his first medication received 
in March 1996.  The Veteran reported that his prior 
depression had "a lot to do with my using [drugs]."  

Also, a June 1999 psychosocial history reports that the 
Veteran complained of experiencing serious depression and 
anxiety throughout his lifetime.  A July 1999 DOM case 
manager's note reports that the Veteran was not on any 
psychiatry medication at present (he had been off Prozac for 
1 month) -- the Veteran felt that his depression was 
situational.  

Starting in June 2003, VA psychiatry progress notes show that 
the Veteran had started reporting symptoms of depression and 
hearing voices for at least 10 years.  In August 2003, he 
complained of hearing voices, paranoia, depression, and 
anxiety.  

A January 2004 VA psychiatric admission assessment indicates 
that the Veteran complained of depression due to not being 
able to have contact with his children.  The assessment also 
indicates that, although the Veteran had endorsed having 
depression and hearing voices and paranoid ideas prior to his 
admission, he denied them after admission.  The diagnosis was 
that of schizoaffective disorder, depressed; and alcohol 
dependence and cocaine abuse.  

In February 2004, an outpatient VA psychiatry note indicates 
that the Veteran reported having been discharged from the 
January 2004 inpatient psychiatric treatment.  He claimed 
that he had been transported from the facility in a laundry 
truck.  

The VA psychiatrist observed that the Veteran was still 
grossly psychotic and overall symptomatic, with 
hallucinations and severe anxiety with paranoia and 
depression.  He was showing psychotic symptomatology 
consistent with a schizophrenic diagnosis.  The diagnosis was 
that of continuous schizophrenia, probable paranoid type, 
psychotic.  

The record also contains December 2004 and May 2005 treatment 
records showing that the Veteran complained of depression 
related to chronic somatic pain.  

In summary, the evidence shows that the Veteran has undergone 
extensive treatment for an innocently acquired psychiatric 
disorder other than PTSD, which is currently manifested by 
schizoaffective disorder.  No medical professional has 
indicated that the disorder is likely related to the 
Veteran's service.  

Although he has been diagnosed with schizoaffective disorder, 
which is a psychosis, the diagnosis was not made or manifest 
to a degree of 10 percent or more within one year of his 
separation from active service.  See 38 C.F.R. 3.307.  
Accordingly, service connection on a presumptive basis as a 
chronic disorder is not warranted.  

The Board recognizes that the Veteran's STR is missing, but 
points out that his representative wrote in the Substantive 
Appeal that the Veteran reported having no treatment in-
service.  In any event, the Veteran's assertions, as 
explained hereinabove, are not credible.  Accordingly, they 
are not probative evidence in support of his claim.  See 
Wood, 1 Vet. App. at 193; Caluza, 7 Vet. App. at 511; see 
also Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-
77.  

In conclusion, the Board finds after careful review of the 
entire record that the weight of the competent and credible 
evidence is against the claim of service connection for a 
psychiatric disorder other than PTSD.  Accordingly, the claim 
must be denied.  


C.  Service Connection for Alcohol/Substance Dependence

The Veteran has also asserted that the stress of his active 
service, along with peer pressure, caused his substance abuse 
problem.  

However, under the law, service connection for primary 
alcohol and drug abuse must be denied in this case.  

Direct service connection may only be granted when a 
disability was incurred or aggravated in line of duty and not 
the result of a veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301.  

With regard to drug usage, the isolated and infrequent use of 
drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
Where drugs are used to enjoy or experience their effects and 
the effects result proximately and immediately in disability 
or death, such disability or death will be considered the 
result of the person's willful misconduct.  Organic diseases 
and disabilities which are a secondary result of the chronic 
use of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3), (d).  

With regard to alcohol use, an injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol by the person 
on whose service benefits are claimed.  For the purpose of 
this provision, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects. 38 C.F.R. § 3.301(d).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease, or death.  38 C.F.R. § 3.1(n).

In short, primary drug or alcohol abuse is not a disease or 
injury for which service connection can be granted.  38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Accordingly, the 
Veteran's claim of service connection for drug and alcohol 
dependence must be denied.  

As a final matter, the Board recognizes the Veteran's 
assertions regarding his grant of SSA disability benefits.  
The findings of the SSA, however, are not controlling in the 
adjudication of VA benefits.  Murincsac v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  In any event, the SSA determinations 
do not indicate that the Veteran has a current innocently 
acquired psychiatric condition that is related to his active 
service.  Accordingly, a grant of service connection is not 
warranted on this basis.  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an innocently acquired psychiatric 
disorder to include PTSD and a schizoaffective disorder  is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


